WELLFORD, Circuit Judge,
concurring.
I concur with the decision of Judge En-gel, upon reconsideration, despite serious misgivings about the facts in this case. While I probably would have reached a different result with respect to the findings and conclusions made by the trial judge, it is she who had the responsibility to make the credibility determinations after an opportunity to assess the proof and evidence. I do not have the conviction after examining the record carefully that error has been committed and/or that an unjust result has been reached as does our brother, Judge Weick.